Citation Nr: 1631889	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  11-07 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for degenerative spurring of the right thumb metacarpal joint.

2.  Entitlement to service connection for residuals of a fracture of the right small finger.

3.  Entitlement to service connection for residuals of a right forearm injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1985 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of that hearing has been associated with the claims file.
 
The Board remanded the case for further development in May 2014. The case has since been returned to the Board for appellate review.

The Board also notes that the Veteran's appeal had originally included the issue of entitlement to service connection for a skin disorder.  However, during the pendency of the appeal, the Agency of Original Jurisdiction (AOJ) granted service connection for that disability in an October 2014 rating decision.  The grant of service connection constitutes a full award of the benefits sought on appeal. See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, that matter is no longer in appellate status.  See Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In June 2014, following the May 2014 remand, the Veteran was afforded VA examinations in connection with his claims for residuals of a right little finger injury and a right forearm injury.  The examiner diagnosed the Veteran with a right little finger deformity, but opined that the condition was less likely than not related to service, as the Veteran's service treatment records were silent for any injury to that finger during service.  However, review of the Veteran's service treatment records clearly show that the Veteran was treated for a fractured right fifth finger in August 1988 while in service.  The same VA examiner also found no current right forearm disorder and noted that the service treatment records showed no injury to the Veteran's right forearm while in service.  However, the records show that the Veteran was treated for lacerations of the right forearm in December 1987.  The service treatment records also subsequently discussed the presence of a 1 centimeter and/or a 7 centimeter scar on the right anterior forearm.  As such, the Board finds that the June 2014 VA examiner's opinions are inadequate, as they were based on an inaccurate factual premise.  Therefore, the Board finds that additional VA examinations of the right little finger and right forearm are needed.

A remand is also necessary for the Veteran's right thumb disorder claim.  First, the Board notes that the Veteran submitted additional evidence to VA subsequent to the Board's May 2014 remand and the AOJ's October 2014 supplemental statement of the case.  In that evidence, the Veteran reported that he had since undergone a surgical right thumb trigger finger release in December 2014.  He then filed a separate claim for a temporary 100 percent evaluation for his right thumb disorder due to such surgery.  He was afforded a VA examination in June 2016 in connection with that claim.  This examination is relevant to the claim before the Board, but was not previously considered by the AOJ in connection with the increased evaluation issue.  As such, the AOJ should review all evidence of record upon readjudicating the Veteran's claim.  Moreover, the Board notes that, while a June 2014 VA examination report showed that no trigger finger symptoms were present, the medical evidence of record indicates that the Veteran underwent a surgical procedure for such symptoms in December 2014.  As such, a VA examination is necessary in this case in order to address the Veteran's current symptoms and to clarify the discrepancy in the medical records.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right thumb, right little finger, and right forearm  disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any right little finger disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran's service treatment records show that he was diagnosed with and treated for a fracture of the right little finger while in service in August 1988.

The examiner should also note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current right little finger disorder that is causally or etiologically related to his military service, to include any injury or symptomatology therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any right forearm disorder that may be present, including any scar.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The VA examiner should note that the Veteran was treated for right forearm lacerations in December 1987 as well as a right hand injury in February 1988.

The examiner should also note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current right forearm disorder that is causally or etiologically related to his military service, to include any injury or symptomatology therein.  He or she should specifically address the service treatment records noting scars on the right forearm and indicate whether the Veteran has any current scars that are related to his military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right thumb disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms
necessary for rating the Veteran's right thumb disability
under the rating criteria.  In particular, the examiner
should report any limitation of range of motion, including
the distance of the gap between the thumb pad and the
fingers, and state whether there is any form of ankylosis

The presence of objective evidence of pain, excess
fatigability, incoordination, or weakness should also be
noted, as should any additional disability due to these
factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




